J-S09015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF L.R.S., A MINOR          :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
APPEAL OF: S.L.S., BIOLOGICAL             :
MOTHER                                    :         No. 1625 MDA 2017


            Appeal from the Decree and Order Entered May 18, 2017
               in the Court of Common Pleas of Dauphin County
                      Orphans’ Court at Nos.: 25-AD-2017
                           CP-22-DP-0000264-2015

BEFORE: GANTMAN, P.J., McLAUGHLIN, AND PLATT, JJ.

MEMORANDUM BY PLATT, J.:                               FILED JULY 12, 2018

        S.L.S. (Mother) appeals the decree and order of the Court of Common

Pleas of Dauphin County (trial court), entered May 18, 2017, that involuntarily

terminated her parental rights to her daughter, L.R.S. (Child) (born in October

of 2015), under the Adoption Act, 23 Pa.C.S.A. § 2511, and changed Child’s

goal to adoption under the Juvenile Act, 42 Pa.C.S.A. § 6351. We affirm.

        Child was placed in the neonatal intensive care unit after she was born

when she tested positive for cocaine, methadone, and PCP.           (See N.T.

Hearing, 5/18/17, at 24). When the hospital discharged Child in October of

2015, Dauphin County Children and Youth Services (CYS) placed her in foster

care. (See id. at 14, 25).

        Mother appeared at a shelter care hearing on October 22, 2015, under

the influence of drugs. The trial court continued the hearing when Mother


   Retired Senior Judge assigned to Superior Court.
J-S09015-18

refused a drug screen. (See id. at 41). Mother appeared under the influence

at the re-scheduled hearing on October 27, 2015. (See id.). On the day Child

was adjudicated dependent, November 9, 2015, Mother tested positive for

cocaine and methadone. (See id. at 28).

      CYS obtained court authorization for Child to participate in early

intervention services in December of 2015, when CYS could not locate Mother.

(See id. at 50-51).

      Mother was incarcerated from December 22, 2015, to February 22,

2016. (See id. at 51).1 Mother’s first visit with Child occurred on April 11,

2016. (See id. at 30). Mother had her second visit on April 18, 2016. (See

id.). Mother did not see Child again until October 3, 2016. (See id. at 32).

      On May 24, 2016, the trial court found aggravated circumstances

against Mother because of her lack of sustained contact with Child. (See id.

at 25-26). During the nearly nineteen months Child has been in foster care,

Mother has chosen to visit with her only ten times. (See id. at 39).

      At the time of the hearing, Mother was thirty-two years old.          She

admitted to CYS that she has used drugs since she was nineteen. (See id. at

85). To address her substance abuse, Mother was required to provide CYS

with three drug screens per week. (See id. at 42). When CYS filed its petition

to terminate Mother’s parental rights, Mother had provided thirty of the


1 Our review of the record reveals that Mother’s short period of incarceration
was not a material contributing factor to the conditions that led to the removal
of Child from her care.
                                     -2-
J-S09015-18

required 217 drug screens. (See id. at 43). CYS assumes that missed screens

are positive. (See id. at 44). Mother was in the Suboxone program at the

Discovery House, a methadone maintenance facility, but had not completed

that program and was, therefore, unable to begin drug-free counseling. (See

id. at 103-04).

      Mother began treatment for her mental health concerns in March of

2016. (See id. at 68, 137). From March 2016 through April 2017, Mother

attended six of twelve scheduled appointments. (See id. at 68). Mother was

unsuccessfully discharged from mental health case management services

through the Case Management Unit (CMU). (See id. at 69). Mother testified

that she re-started services through CMU the week prior to the termination

hearing to assist her with housing. (See id. at 136-37).

      Mother was on probation because of a felony possession with intent to

deliver conviction and a misdemeanor terroristic threats conviction. (See id.

at 87). Mother’s probation officer testified that Mother had been employed,

but had lost her employment. (See id. at 90). Mother never provided CYS

with any documentation of employment. (See id. at 70).

      One of Mother’s service objectives was to complete a parenting

education program. (See id. at 65). Mother did not complete such a program.

(See id. at 65-66).

      Mother has moved at least four times since Child came into care. (See

id. at 55). At the time of the hearing, Mother was residing in a shelter at the


                                     -3-
J-S09015-18

YWCA. (See id.). Mother testified that she knew she was not currently stable

and was not asking to have the child returned to her. (See id. at 143).

        At the time of the hearing, on May 18, 2017, Child had been in foster

care for just one day shy of nineteen months. (See id. at 14). During that

time, her foster parents have provided for all her needs. (See id. at 15-16).

Child maintains contact with an older brother, who was adopted by friends of

the foster family.2 (See id. at 14). Child is bonded with other children in her

foster family, and she calls her foster parents “Mommy” and “Daddy.” (Id. at

15). Child runs to the window when her foster father comes home from work,

saying, “Daddy, Daddy, Daddy.”         (Id.).   Mother testified that the foster

parents are, “really good parents for my daughter,” who “could probably take

care of her a lot better than me.” (Id. at 143).

        Visits with Mother have only made up seven ten-thousandths (0.0007)

of Child’s life. (See id. at 115). Dr. Howard Rosen, a psychologist, testified

that Mother is “really not much removed from a total stranger that we could

find on the street.” (Id.).

        CYS filed its petition to change Child’s goal to adoption and to terminate

Mother’s parental rights involuntarily on March 24, 2017. The trial court held

a hearing on that petition on May 18, 2017, at which Child was represented

by separate legal counsel and a guardian ad litem, and entered the




2   Mother has six other children; none of them are in her care. (See id. at 49).
                                       -4-
J-S09015-18

termination/goal change decree and order on that same day.3 Mother filed an

untimely appeal on June 20, 2017, that this Court quashed. The trial court

granted Mother nunc pro tunc relief on October 11, 2017. Mother filed a timely

appeal and concise statement of errors complained of on appeal on October

19, 2017. The trial court entered its opinion on November 21, 2017. See

Pa.R.A.P. 1925.

      Mother presents the following issues for our determination:

      1. [Whether the trial c]ourt erred as a matter of law and abused
      its discretion in changing the goal for [Child] to adoption and
      terminating [Mother’s] parental rights in that [Mother] is able to
      provide [Child] with the essential parental care, control, and
      subsistence[?]

      2. [Whether the trial c]ourt erred as a matter of law and abused
      its discretion in terminating [Mother’s] parental rights in that the
      conditions which led to the removal or placement of [Child] no
      longer existed or were substantially eliminated[?]

      3. [Whether the trial c]ourt was in error in determining the best
      interest of [Child] would be served by terminating [Mother’s]
      parental rights[?]




3 This Court has recently held that we will address sua sponte the orphans’
court’s responsibility to appoint counsel pursuant to 23 Pa.C.S.A. § 2313(a).
See In re K.J.H., 180 A.3d 411, 413 (Pa. Super. 2018). Our Supreme Court,
in In re Adoption of L.B.M., 161 A.3d 172, 180 (Pa. 2017) (plurality), held
that Section 2313(a) requires that counsel be appointed to represent the legal
interests of any child involved in a contested involuntary termination
proceeding. The Court defined a child’s legal interest as synonymous with his
or her preferred outcome. In this case, in an order entered April 17, 2017,
the trial court appointed attorney Heather Paterno, Esquire, as counsel for
Child. Attorney Sarah Hoffman, Esquire, acted as Child’s guardian ad litem.
Therefore, we conclude that the trial court fulfilled its responsibility to appoint
counsel pursuant to 23 Pa.C.S.A. § 2313(a).
                                       -5-
J-S09015-18


      4. [Whether the trial c]ourt was in error in determining the best
      interests of [Child] would be served by changing the goal for
      [Child] to adoption and terminating [Mother’s] parental rights[?]

(Mother’s Brief, at 8).4

      Our standard of review of a change of a child’s goal is as follows:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.
                   We are bound by the findings of the trial court
            which have adequate support in the record so long as
            the findings do not evidence capricious disregard for
            competent and credible evidence. The trial court is
            free to believe all, part, or none of the evidence
            presented, and is likewise free to make all credibility
            determinations and resolve conflicts in the evidence.
            Though we are not bound by the trial court’s
            inferences and deductions, we may reject its
            conclusions only if they involve errors of law or are
            clearly unreasonable in light of the trial court’s
            sustainable findings.
In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

      When considering a petition for goal change for a dependent child, the

trial court considers:

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely date
         by which the goal for the child might be achieved.




4  Mother includes the question of goal change in her questions presented and
cites some goal change cases in her brief, but fails to include the issue of goal
change in her prayer for relief. (See Mother’s Brief, at 16). Nevertheless, we
find that the standard for a change of goal has been met in this case.
                                      -6-
J-S09015-18

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A. §

6351(f)).

     Additionally, section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

        (f.1) Additional determination.—Based upon the
        determinations made under subsection (f) and all relevant
        evidence presented at the hearing, the court shall determine
        one of the following:

                                 *    *    *

            (2) If and when the child will be placed for adoption, and
            the county agency will file for termination of parental
            rights in cases where return to the child’s parent,
            guardian or custodian is not best suited to the safety,
            protection and physical, mental and moral welfare of the
            child.

42 Pa.C.S.A. § 6351(f.1)(2).

     On the issue of a placement goal change, this Court has stated:

           When a child is adjudicated dependent, the child’s proper
     placement turns on what is in the child’s best interest, not on what
     the parent wants or which goals the parent has achieved. See In
     re Sweeney, 393 Pa. Super. 437, 574 A.2d 690, 691 (1990)
     (noting that “[o]nce a child is adjudicated dependent . . . the
     issues of custody and continuation of foster care are determined
     by the child’s best interests”). Moreover, although preserving the
     unity of the family is a purpose of [the Juvenile Act], another
     purpose is to “provide for the care, protection, safety, and
     wholesome mental and physical development of children coming
     within the provisions of this chapter.”              42 Pa.C.S.[A.]
     § 6301(b)(1.1). Indeed, “[t]he relationship of parent and child is
     a status and not a property right, and one in which the state has
     an interest to protect the best interest of the child.” In re E.F.V.,
     315 Pa. Super. 246, 461 A.2d 1263, 1267 (1983) (citation
     omitted). . . .

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

                                     -7-
J-S09015-18

     Our standard of review in the termination of parental rights is as follows:

     In an appeal from an order terminating parental rights, our scope
     of review is comprehensive: we consider all the evidence
     presented as well as the trial court’s factual findings and legal
     conclusions. However, our standard of review is narrow: we will
     reverse the trial court’s order only if we conclude that the trial
     court abused its discretion, made an error of law, or lacked
     competent evidence to support its findings. The trial judge’s
     decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Here, the trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).       In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

           (a) General rule.—The rights of a parent in regard
           to a child may be terminated after a petition filed on
           any of the following grounds:

                                 *    *    *

              (8) The child has been removed from the care of
              the parent by the court or under a voluntary
              agreement with an agency, 12 months or more
              have elapsed from the date of removal or
              placement, the conditions which led to the
              removal or placement of the child continue to
              exist and termination of parental rights would
              best serve the needs and welfare of the child.


                                     -8-
J-S09015-18


                                  *    *    *

            (b)     Other      considerations.—The       court    in
            terminating the rights of a parent shall give primary
            consideration to the developmental, physical and
            emotional needs and welfare of the child. The rights
            of a parent shall not be terminated solely on the basis
            of environmental factors such as inadequate housing,
            furnishings, income, clothing and medical care if found
            to be beyond the control of the parent. With respect
            to any petition filed pursuant to subsection (a)(1), (6)
            or (8), the court shall not consider any efforts by the
            parent to remedy the conditions described therein
            which are first initiated subsequent to the giving of
            notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8) and (b).

      It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citation omitted). Further,

             A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations

omitted).




                                      -9-
J-S09015-18

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.”   23 Pa.C.S.A. § 2511(b).     The Act does not make specific

reference to an evaluation of the bond between parent and child but our case

law requires the evaluation of any such bond. See In re E.M., 620 A.2d 481,

484 (Pa. 1993).    However, this Court has held that the trial court is not

required by statute or precedent to order a formal bonding evaluation

performed by an expert. See In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super.

2008).

      We have examined the opinion entered by the trial court in this matter

on November 21, 2017, in light of the record before us, and are satisfied that

that opinion is a complete and correct analysis of this case.

      Accordingly, we affirm the decree and order of the Court of Common

Pleas of Dauphin County that terminated Mother’s parental rights pursuant to

23 Pa.C.S.A. § 2511(a)(8) and (b), and changed Child’s goal to adoption, on

the concise, thorough, and well-written opinion of the Honorable John F.

Cherry.




                                    - 10 -
J-S09015-18

     Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/12/18




                                  - 11 -
                                                                                                  Circulated 06/25/2018 06:26 PM




  IN THE INTEREST OF                                    :   IN THE COURT OF COMMON PLEAS
                                                        :   DAUPHIN COUNTY, PENNSYLVANIA

  L.S., a Minor                                         :   NO. 25 AD 2017




                                     TRIAL COURT OPINION


     This appeal follows the Decree of Involuntary Termination of Parental Rights entered May

 18, 2017,      of                        ("Mother") to                                  ("L.R.S."), born

                     2015.' At the conclusion of the hearing on the Petition for Goal Change to

 Adoption and Involuntary Termination of Parental Rights, we set forth our findings of fact and

 conclusions of law. (Transcript of Proceedings, May 18, 2017, pp. 148-157) (hereinafter,

 "N.T.").   2   We amplify those findings and conclusions with this Opinion.


 FACTUAL AND PROCEDURAL BACKGROUND

    At the time of L.R.S.'s birth on 1111.11111111ft 2015, Dauphin County Social Services for

Children and Youth ("Agency") received a referral which indicated that the baby tested positive

for cocaine and methadone and required admission to the neonatal intensive care unit ("NICU").

(N.T. p. 24). L.R.S. remained in the NICU until her discharge on October 19, 2015. (N.T. p. 25).


'The named father,                  denied paternity and did not participate in any of the proceedings, despite proper
notice. (N.T. pp. 20-22). Paternity testing ruled out other individuals identified as possible father. (N.T. p. 23). No
father has filed an appeal.
2 By Order filed July 20, 2017, the Superior Court directed
                                                             that Mother show cause why the appeal should not be
dismissed as untimely. On August 7, 2017, the Superior Court denied Mother-'s Petition for Allowance of Appeal
and remanded the matter for the Trial Courts consideration of whether Mother satisfied the criteria for grant of nunc
pro tune appeal. On October 11, 2017, we granted Mother's Petition for Leave to File Appeal NU17C Pro Tunc.
Mother filed a Notice of Appeal on October 23, 2017.
On October 19, 2015, the Agency took care and custody of L.R.S. and placed her with the

foster family with whom she has resided since that date. (N.T. p. 23; N.T. p. 25).

   The Agency established a Family Service Plan. (N.T. p. 53            ).   The service objectives and

Mother's achievement of those objectives are as follows:

           1.    Attend all hearings, meetings and treatment plan meetings for L.R.S.

                 Mother attended 4 out of 5 hearings. She appeared at 2 of those hearings under the
                 influence of drugs or alcohol. (N.T. p. 27; N.T. pp. 53-54).

       2.        Sign all necessary release forms for self and child.

                 Mother signed some but not all necessary releases. (N.T. p. 54).

       3.        Provide the Agency with contact information and any new addresses.

                 Mother moved 4 times. She failed to consistently provide information as to her
                 address. For several time periods, the Agency had no information as to Mother's
                 whereabouts. (N.T. pp. 55-59). Mother has failed to establish a permanent residence.
                 In the months preceding the termination hearing, Mother resided in a shelter. (N.T. p.
                71).

      4.        Undergo drug and alcohol evaluation and follow through with all recommendations.

                 Mother failed to provide information as to appropriate drug counseling. Mother
                participated in a voluntary program, the Discovery House. (N.T. pp. 101-102). The
                Discovery House provides Methadone maintenance and Suboxone maintenance
                treatment. (N.T. p. 103). Mother did not participate in any type of treatment with a
                psychologist or psychiatrist at Discovery House. (N.T. p. 104). Mother never told
                anyone from Discovery House that the Agency required her to receive counseling.
                (N.T. pp. 107-108).

      5.        Provide urine screens to the Agency.

                Mother failed to consistently provide urine screens. Mother provided only 30 out of
                217 required screens. (N.T. p. 61; p. 141).

      6.        Participate in the Holistic Family Support Program.

                The Agency was unable to demonstrate the necessary sobriety to warrant referral to
                the program. (N.T. p. 62).




                                                       2
         7.    Obtain a psychological evaluation.

               Mother scheduled, but either cancelled or failed to appear for, numerous
               appointments with Hempfield Behavioral Health.           p. 64). Mother underwent
               evaluation on November 15, 2016. Id.               (N.TI

               Mother failed to return to Hempfield Behavioral Health to discuss the findings of the
               evaluation or to follow up with recommendations for treatment. (N.T. p. 65). See,
               discussion of testimony of Howard Rosen, PH.D., infra.

               Mother missed 6 out of 12 scheduled appointments with the service provider
              Northwestern Human Services, and was discharged as unsuccessful from the
              program. (N.T. p. 68). Mother was also discharged as unsuccessful from the services
              of the Dauphin County Case Management Unit. (N.T. p. 69).

        8.    Participate in and complete   a   parenting assessment.

              Mother failed to complete a parenting assessment. (N.T. p. 65; p.71).

        9.    Demonstrate, through interaction with L.R.S., parenting skills acquired through
              participation in a parenting education program.

              Mother never attended a parenting class. Mother attended only 10 visits with L.R.S.
              in 19 months. (N.T. p. 66).

              The Agency declined to allow visits on October 22, 2015 and October 27, 2015,
              because Mother appeared to be under the influence of drugs or alcohol. (N.T. p. 77).

              Because of the nominal amount of visitation exercised, the Agency could not
              determine whether Mother is able to appropriately engage with L.R.S. (N.T. p. 66).




DISCUSSION

   A. The Agency met its burden of proving that statutory grounds exist for termination of
       Mother's parental rights.

   The standard of review governing the trial court's termination of parental rights is well

settled. Namely,

                 When reviewing an appeal from a decree terminating parental
                 rights, [the Superior Court] is limited to determining whether the


                                                     3
                  decision of the trial court is supported by competent evidence. See
                  In re K.C. W., 456 Pa. Super.1, 689 A.2d 294, 298 (1997). Absent
                  an abuse of discretion, an error of law, or insufficient evidentiary
                  support for the trial court's decision, the decree must stand. Id.
                  Where a trial court has granted a petition to involuntarily terminate
                 parental rights, [the Superior Court] must accord the hearing
                 judge's decision the same weight we would give to a jury verdict.
                 See In re Child M., 452 Pa. Super. 230, 681 A.2d 793, 800 (1996).
                 We must employ a broad comprehensive review of the record in
                 order to determine whether the trial court's decision is supported
                 by competent evidence. See In re Matsock, 416 Pa.Super. 520, 611
                 A.2d 737, 742 (1992). In re C. S. 761 A.2d 1197, 1199 (Pa.
                 Super. 2000).


    The Agency, as the party seeking termination, bears the burden of establishing, by clear and

convincing evidence, that grounds exist for termination of parental rights. In re JD.W.M, 810

A.2d 688, 690 (Pa. Super. 2002). The standard of clear and convincing evidence means

"testimony that is so clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitation, of the truth of the precise facts in issue." Matter of

Sylvester, 555 A.2d 1202, 1203-1204 (Pa. 1989). The Agency met its burden of proof and that

termination of Mother's parental rights was proper.

   The record establishes by clear and convincing evidence that for an unreasonable period of

time, Mother failed to remedy the conditions which led to placement, although services and

opportunities to do so were made readily available to her. The Agency sought termination of

Mother's parental rights based upon the Adoption Act, 23 Pa.C.S. §2511(a)(         1   ), (2), (5) and (8)   ,



which provide:


       (1)   The parent by conduct continuing for a period of at least six
             months immediately preceding the filing of the petition either
             has evidenced a settled purpose of relinquishing parental claim
             to a child or has refused or failed to perform parental duties.


      (2)    The repeated and continued incapacity, abuse, neglect or refusal
             of the parent has caused the child to be without essential parental
                                                  4
                    care, control or subsistence necessary for his physical or mental
                    well-being and the conditions and causes of the incapacity,
                    abuse, neglect or refusal cannot or will not be remedied by the
                    parent.


                                              ***

         (5)       The child has been removed from the care of the parent by the
                    court or under a voluntary agreement with an agency for a
                    period of at least six months, the conditions which led to the
                   removal or placement of the child continue to exist, the parent
                    cannot or will not remedy those conditions within a reasonable
                   period of time, the services or assistance reasonably available
                   to the parent are not likely to remedy the conditions which led
                   to the removal or placement of the child within a reasonable
                   period of time and termination of the parental rights would
                   serve the needs and welfare of the child.


                                             ***

        (8)        The child has been removed from the care of the parent by the court
                   or under a voluntary agreement with an agency, 12 months or more
                   have elapsed from the date of removal or placement, the conditions
                   which led to the removal or placement of the child continue to exist
                   and termination would best serve the needs and welfare of the child.
 23 Pa.C.S.    §   2511(a)(1), (2), (5) and (8).
    In considering whether the party seeking termination has satisfied these
                                                                             provisions, the
Appellate Court keeps in mind that a parent has an affirmative duty to work towards the
                                                                                        return of
his or her children. In re Adoption 91'11, 511 Pa. 590, 602, 515 A.2d 883, 889
                                                                               (Pa. Super.
1986). At a minimum, that "affirmative duty requires that the parent show a
                                                                            willingness to
cooperate with CYS to obtain the rehabilitative services necessary to enable the parent to
                                                                                           meet
the duties and obligations inherent in parenthood." Id. In a termination proceeding,
                                                                                     the trial
court must consider all the circumstances in determining whether a parent has fulfilled his

obligations; the court must further measure the parent's performance in light of what
                                                                                      would be
expected of any individual under similar circumstances. Matter of ML.        W., 307 Pa. 29,   33-34,


                                                     5
 452 A.2d 1021, 1023-24 (1982) (citations omitted). Further, the Appellate Court need only agree

 with the trial court's decision as to any one subsection in order to affirm the termination of

 parental rights. In re J.E. 745 A.2d 1250 (Pa. Super. 2000). See also, In re JIR., 808 A.2d 934,

 940 n.6 (Pa. Super. 2002). The Superior Court has explained:


               The statute permitting the termination of parental rights
               outlines certain irreducible minimum requirements of care
               that parents must provide for their children, and a parent who
               cannot or will not meet the requirements within a reasonable
               time following intervention by the state may properly be
               considered unfit and have her parental rights terminated.
               There is no simple or easy definition of parental duties.
               Parental duty is best understood in relation to the needs of a
               child. A child needs love, protection, guidance and support.
               These needs, physical and emotional, cannot be met by a
               merely passive interest in the development of the child.
               Thus, this court has held that the parental obligation is a
               positive duty which requires affirmative performance.
                                               ***

               A parent must utilize all available resources to preserve the parental
               relationship, and must exercise reasonable firmness in resisting obstacles
               placed in the path of maintaining the parent -child relationship. Parental rights
               are not preserved by waiting for a more suitable time to perform one's parental
               responsibilities while others provide the child with his or her physical and
               emotional needs.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

    Applying the provisions Section 2511 (a)(8), we find that L.R.N. was removed from

Mother's care at birth on   1/0,         2015 and placed in the custody of the Agency upon her

discharge from the neonatal intensive care unit on October 19, 2015. L.R.S. has remained in

foster care since that time. Therefore, more than 12 months have elapsed from the date of

removal or placement.

   Although we based our termination decision upon 23 Pa.C.S.A. §§ (a)(8), we also found

clear and convincing evidence to establish grounds for termination under 23 Pa.C.S.A. §§


                                                 6
  (a)(1),(2) and(5). "Where the parent does not exercise reasonable firmness in declining to yield

  to obstacles, [her] parental rights may be forfeited." In re A.L.D., 797 A.2d 326 (Pa.
                                                                                         Super.
  2002).

    Mother's failure to address significant mental health and substance abuse problems have

 prevented her from making any progress toward demonstrating the ability to properly
                                                                                     parent
 L.R.S.. Mother underwent psychological evaluation by Howard S. Rosen, Ph.D., on
                                                                                 November
  15, 2016. (N.T. p. 118). Dr. Rosen testified that   Mother's diagnosis of bipolar depression and

 generalized anxiety problems relate to her childhood history of mental, physical and sexual

 abuse. (N.T. pp. 119-120). Mother's mental health history placed her at significant
                                                                                     disadvantage
 in adjustment to parenthood. (N.T. p. 120). Mother has 7 children, all   of whom have been
 removed from her care. (N.T. p. 120).

    In the psychological evaluation, Dr. Rosen found that Mother makes
                                                                       excuses and blames
 others for her shortcomings and is, therefore, resistant to obtaining necessary treatment.
                                                                                            (N.T. pp.
 123-124). Dr. Rosen concluded that the results of the Minnesota Multiphasic
                                                                             Personality
Inventory testing were consistent with egocentric and reckless behavior. (N.T. p. 125). Dr.

Rosen opined that Mother's prognosis for improvement is poor based upon the
                                                                            longstanding
nature of her mental health problems and drug abuse. (N.T. p. 125).

   Dr. Rosen concluded that Mother's mental health status presents a
                                                                     moderate risk      of child
abuse and neglect. Dr. Rosen recommended that Mother participate in one of
                                                                           Dauphin County's
evidence -based parenting programs, the Incredible Years Series or the Positive
                                                                                Parenting
Program. (N.T. p. 127). Mother did not participate in either program. (N.T. p. 127).
                                                                                     Mother
failed to follow- up with Dr. Rosen to review his findings and obtain
                                                                      complete recommendations
for treatment. (N.T. pp. 124-126).



                                                 7
     Dr. Rosen opined that Mother requires treatment for the co-occurring disorders of

 drug/alcohol abuse and mental health problems. (N.T. pp. 127-128). Mother failed to seek such

 treatment. (N.T. pp. 127-128). Dr. Rosen testified that Mother's attendance at Discovery House

 Methadone Clinic, a voluntary program, fails to adequately address her addiction and need for

 therapy. (N.T. pp.1 16-117; p. 126). Based upon the evidence presented, Dr. Rosen believed

 Discovery House to be a Methadone clinic which provides a drug alternative. (N.T. p. 116).

There was no evidence presented that Mother has adequately addressed her addiction by her

association with Discovery House. (N.T. p. 116).

     At the time of the termination hearing, Mother acknowledged her lack of stability and

inability to parent. (N.T. p. 143). Mother seeks additional time to demonstrate the ability to

properly care for L.R.S. In considering the relevance of a parent's minimal progress in relation to

a   child's need for permanency, our Appellate Court has stated,

         We recognize that the application of Section (a)(8) may seem harsh when the parent has
         begun to make progress toward resolving the problems that had led to removal of her
         children. By allowing for termination when the conditions that led to removal continue to
         exist after a year, the statute implicitly recognizes that a child's life cannot be held in
         abeyance while the parent is unable to perform the actions necessary to assume parental
         responsibilities. The court cannot and will not subordinate indefinitely a child's need for
         permanence and stability to a parent's claims of progress and hope for the future. Indeed,
         we work under statutory and case law which contemplates only a short period of time, to
         wit eighteen months, in which to complete the process of either reunification or adoption
         for a child who has been placed in foster care.
In re      972 A.2d 5, 13 (2009) (internal citations omitted).


     The record overwhelmingly establishes that Mother failed to fully meet any single aspect of

the Family Service Plan. Throughout the history of the case, Mother failed to avail herself of the

services extended to her by the Agency. (N.T. pp. 67). She has failed to address her addiction

and mental health problems. (N.T. pp. 67-69). Notably, because of Mother's failure to

accomplish any aspect of the Family Service Plan, the Agency sought and the Court granted a

                                                 8
 finding of aggravated circumstances on May 24, 2016, thus relieving the Agency of further

 efforts toward reunification. (N.T. p. 25).



 B. Best Interests Analysis

    Pursuant to Section 2511(b), a court must give 'primary consideration to the [developmental,

physical and emotional] needs and welfare of the child." In re    J   E., 745 A.2d 1250, 1254-55 (Pa.

 Super. 2000) (citations omitted.) The statute provides,

                Other considerations. - The court in terminating the rights of
                a parent shall give primary consideration to the
                developmental, physical and emotional needs and welfare of
                the child. The rights of a parent shall not be terminated solely
                on the basis of environmental factors such as inadequate
                housing, furnishings, income, clothing and medical care if
                found to be beyond the control of the parent. With respect to
                any petition filed pursuant to subsection (a)(1),(6), or (8), the
                court shall not consider any efforts by the parent to remedy
                the condition described therein which are first initiated
                subsequent to the giving of notice of the filing of the petition.


    23 Pa.C.S.A.   §   2511(b).
   In addition, the Superior Court has stated that while "Section 2511(b) does not explicitly

require a bonding analysis, [case law provides that] analysis of the emotional bond, if any, between

a parent and a child is a factor to be considered in determining the developmental, physical and

emotional needs and welfare of the child under §2511(b)." In the Matter of K.K.R.-S., K.MR.,

K.A.R., 958 A.2d 529, 533 (Pa. Super. 2008). The Superior Court has explained,


               Intangibles such as love, comfort, security, and stability are
               involved when inquiring about the needs and welfare of the
               child. The court must also discern the nature and status of the
               parent child bond, paying close attention to the effect of
               permanently severing the bond.
In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006).


                                                   9
    As to the impact of removal of L.R.S. from her pre -adoptive foster home, Dr. Rosen strongly

 recommended against reunification with Mother. (N.T. pp. 129-130). Dr. Rosen testified that,

 because of a child's increasing developmental capacity to recall, during the period of 6 months to

 4 years   of age, a change of a child's primary caregiver may cause significant, lasting emotional

 difficulties. (N.T. p. 129). Dr. Rosen concluded that no bond exists between Mother and L.R.S.,

 such that L.R.S.'s familiarity with Mother equates to that of her meeting a complete stranger.

 (N.T. pp. 115-116). He opined that L.R.S.'s best interests are served by her remaining with her

 pre -adoptive foster family. (N.T. 129).

    Mother presented no evidence upon which we may find that a bond exists which, if broken,

 will cause detriment to L.R.S.. Mother visited L.R.S. only 10 times in 19 months, which equates

 to a miniscule amount of time in the child's life (N.T. p. 39; N.T. p. 115).

    In contrast, we find that L.R.S. has bonded with her foster parents and that her best
                                                                                          interests
 are served in their home. They have provided L.R.S. with all of the day to day care, love and

protection she has required since her discharge from the NICU on October 19, 2015. (N.T. p.

 14). They are the only family she has ever known. L.R.S. calls her foster parents Mommy and

Daddy. (N.T. p. 15). The other children in the home adore her, and she is bonded with them.

(N.T. p. 14). L.R.S. is an active, happy and talkative toddler. (N.T. p. 16).

   We will not disrupt the permanency and stability L.R.S. enjoys based upon the hope that

Mother can resolve her longstanding drug addiction and acquire the necessary commitment to

properly parent L.R.S.. To do so would be detrimental to L.R.S.'s best interests.

   The evidence also supports the Agency's determination of the unsuitability of any family

resource offered by Mother. (N.T. p. 72). Mother's sister never contacted the Agency to address



                                                 10
 her suitability as a resource. (N.T. p. 75). The other resource offered, Mother's mother, had in

 the past subjected Mother to significant abuse. (N.T. p. 120-121).



 CONCLUSION

    For all of these reasons, the decree should be affirmed.




                                                               BY THE COURT:


                                                                      F. CHE    Y, JUDGE


November              ,   2017




Distribution:

Michael Dennis Matter, Esq., 39 W. Main St., Mechanicsburg, PA 17055
Sarah Elizabeth Hoffman, Esq., PO Box 4468, Harrisburg, PA 17111-0468
Natalie Maureen Ryan Burston, Esq., 1001 North 6'1' Street, Harrisburg, PA 17102
Heather L. Paterno, Esq., 4250 Crums Mill Road, Ste 301, Harrisburg, PA 17112




                                               11